DETAILED ACTION
This office action is in response to the amendment filed March 11, 2022 in which claims 1, 3, and 4 are presented for examination and claim 2 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   The specification should be amended to provide proper antecedent basis for all claim limitations including “medical face mask,” “elastic bands,” “rod,” “distal end,” and “u-shaped portions.”  No new matter should be entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the u-shaped portion” on line 13.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the at least one u-shaped portions.”  
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “one of the u-shaped portions” on lines 15-16.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “one of the at least one u-shaped portions.”
Claim 4 is objected to because of the following informalities:  Claim 1 recites the limitation “the u-shaped portion” on line 13.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the at least one u-shaped portions.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a medical face mask having at least two elastic bands.”  This limitation constitutes new matter at least because there was no mention of bands being “elastic” in the disclosure as originally filed.
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the distal end” on line 11 and “the distal end of the rod” on line 12.  These limitations render claim 1 indefinite because they lack antecedent basis and it is unclear whether they are referring to the same or different distal ends.  For purposes of examination, it will be interpreted that they are referring to the same distal end of the rod.
Claim 4 recites the limitations “the distal end” on line 10 and “the distal end of the rod” on lines 11-12.  These limitations render claim 4 indefinite because they lack antecedent basis and it is unclear whether they are referring to the same or different distal ends.  For purposes of examination, it will be interpreted that they are referring to the same distal end of the rod.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0368177 Dooley in view of the Voisin Products Mask Hanger (please refer to the 9 page Amazon Listing for Voisin Products Mask Hanger with first available date August 30, 2020, retrieved by Examiner on June 10, 2022 at https://www.amazon.com/Voisin-Products-Mask-Hanger-Organizer/dp/B08GZTTL2C/; hereafter referred to as “Voisin Products Mask Hanger) and in further view of US Pub No. 2007/0023047 Zalsman.
To claim 1, Dooley discloses a system for storage of a medical face mask having at least two elastic bands for attachment around the head of a user (400 of Figures 4A-5; paras. 0005, 0021, 0022) consisting of:
a suction cup designed to adhere to a flat surface (annotated Figures 4A-5, see below; paras. 0005, 0021, 0022);

    PNG
    media_image1.png
    916
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    914
    623
    media_image2.png
    Greyscale

a medical mask holder attached to the suction cup comprising a rod with a straight portion first end attached to the suction cup positioned such that the straight portion is perpendicular to the flat surface when the suction cup is attached to the flat surface and one or more u-shaped portions attached to a second end of the straight portion and positioned before a distal end of the rod and adapted to receive elastic bands of a medical face mask wherein the distal end is of a size that allows the elastic bands to pass over the rod to be placed in the at least one u-shaped portions by the elastic bands (annotated Figures 4A-5; paras. 0005, 0021, 0022); and
To the limitations “adapted to receive elastic bands of a medical face mask wherein the distal end of the a size that allows the elastic bands to pass over the rod to be placed in the at least one u-shaped portions by the elastic bands,” Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the hook/suction cup invention of Dooley includes all the structural limitations recited in claim 1 and would therefore be capable of performing the function of receiving the elastic bands of a medical face mask.
Because claim 1 claims a system including a combination of a medical face mask and a suction cup/medical mask holder rather than merely a suction cup/medical mask holder alone (i.e. the medical face mask is being positively claimed as part of the invention), Examiner notes that Dooley does not disclose a medical face mask or hanging the medical face mask from one of the one or more u-shaped portions.
However, Voisin Products Mask Hanger teaches a system for storage of a medical face mask (see page 1 of 9 – page 3 of 9) comprising a medical face mask having at least two elastic bands (see photograph on page 1 of 9 showing face masks with two elastic bands, reproduced below for convenience; see page 2 of 9 noting indicating that the CDC recommends masks, which indicates that the Voisin Products Mask Hanger is intended for use with “medical” face masks) wherein the medical face mask is hung on one of at least one u-shaped portions by the elastic bands (see photograph on page 1 of 9 showing medical face masks hanging from hooks on the Voisin Products Mask Hanger).

    PNG
    media_image3.png
    944
    734
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the suction cup/hook invention of Dooley to hold medical face masks because Voisin Products Mask Hanger teaches that hanging medical face masks from hooks can be helpful for organizing medical face masks and other medical face mask storage issues such as determining whether a medical face mask is clean (see page 1 of 9).
Examiner respectfully asserts that medical face masks with elastic bands are well-known, conventional, and (lacking any further claimed structural detail) non-novel in the art.
However, because neither Dooely nor Voisin Products Mask Hanger explicitly teach a medical face mask having two elastic bands, Examiner respectfully notes that Zalsman teaches a medical face mask (Title; see Figures 1-2, reproduced below for convenience) having two elastic bands (11,12) (see Figures 1-2; para. 0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the medical face mask to include two elastic bands as taught by Zalsman because Zalsman teaches that this configuration is known in the art and allows the medical face mask to engage the ears of a wearer.  It would further have been obvious to one of ordinary skill in the art that elastic bands would provide comfort for the wearer.

    PNG
    media_image4.png
    909
    632
    media_image4.png
    Greyscale

To claim 3, the modified invention of Dooley (i.e. Dooley in view of Voisin Products Mask Hanger and Zalsman, as detailed above) further teaches a storage system of a medical face mask wherein the suction cup is attached to a flat surface (see Figure 5 of Dooley). 

To claim 4, the combination of Dooley with Voisin Products Mask Hanger and Zalsman has previously been discussed (see above).  Under the principles of combination/anticipation, if a prior art device, in its normal and usual operation, would obviously perform the method claimed, then the method will be considered obvious/inherent by the prior art device.  When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process (see MPEP 2112.02).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as additional hook/suction cup combinations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F Griffin Hall/Primary Examiner, Art Unit 3732